Citation Nr: 0004493	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  94-11 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a comminuted fracture of the proximal phalanx, left thumb.

2.  Entitlement to a compensable evaluation for residuals of 
a stress fracture of the right tibia, with shin splints.

3.  Entitlement to a compensable evaluation for residuals of 
a stress fracture of the left mid-forefoot.

4.  Entitlement to a compensable evaluation for chronic shin 
splints, left leg.

5.  Entitlement to a compensable evaluation for residuals of 
a fracture of the proximal phalanx, right middle finger, with 
exostosis and numbness.

6.  Entitlement to a compensable evaluation for defective 
hearing, left ear.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from March 1982 to 
September 1992.  

This case was previously before the Board of Veterans' 
Appeals, and remanded for additional development in May 1997.  
The case has been returned to the Board for further appellate 
determination.

In the course of this appeal the veteran raised the issues of 
service connection for tinnitus, residuals of right ankle 
sprain, and residuals of cold weather injury of the face.  
These issues were treated in an August 1999 rating action, 
and the veteran was so informed later that same month.  There 
is no notice of disagreement in file for these issues, and 
they are not before the Board at this time.  38 C.F.R. 
§ 20.200 (1999).


FINDINGS OF FACT

1.  The service-connected residuals of a stress fracture of 
the right tibia, with shin splints is principally manifested 
by complaints of minimal tenderness along the medial tibial 
shaft, and no x-ray finding of abnormality; no functional 
impairment was found.  

2.  The service-connected shin splints, left leg, is 
principally manifested by complaints of minimal tenderness 
along the medial tibial shaft, and no x-ray finding of 
abnormality; no functional impairment is demonstrated.  

3.  The service-connected residuals of a stress fracture of 
the left mid-forefoot is without residuals, and no functional 
impairment is demonstrated.

4.  The service-connected defective hearing is productive of 
average pure tone threshold of 38 decibels, and speech 
discrimination of 96 percent for a level I numeric 
designation; the non-service connected right ear is assigned 
a level I numeric designation.


CONCLUSIONS OF LAW

1.  A compensable evaluation for residuals of a stress 
fracture of the right tibia, with shin splints is not 
warranted.  38 U.S.C.A. § 1155, 5107(a) (West 19919 & Supp. 
1999); 38 C.F.R. § 4.71 Diagnostic Codes 5312, 5262 (1999)

2.  A compensable evaluation for shin splints, left leg is 
not warranted.  38 U.S.C.A. § 1155, 5107(a) (West 19919 & 
Supp. 1999); 38 C.F.R. § 4.71 Diagnostic Codes 5299, 5312.

3.  A compensable evaluation for residuals of a stress 
fracture of the left mid-forefoot is not warranted.  
38 U.S.C.A. § 1155, 5107(a) (West 19919 & Supp. 1999); 
38 C.F.R. § 4.71 Diagnostic Code 5284.

4.  A compensable evaluation for defective hearing, left ear, 
is not warranted.  38 U.S.C.A. § 1155, 5107(a) (West 19919 & 
Supp. 1999); 38 C.F.R. § 4.85




REASONS AND BASES FOR FINDINGS AND CONCLUSION

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

At the time of assignment of an initial rating for a 
disability following an initial award of service connection, 
separate ratings can be assigned for separate periods of time 
based on the evidence of record from the time of the 
appellant's application shortly after separation from 
service.  The assignment of separate ratings is a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Given the practice of staged ratings, and the evidence in the 
service medical records and post-service examination, 
containing material germane to the four issues, the Board 
will present the evidence, chronologically, in one body, to 
preserve continuity and for ease of review.  Pertinent 
elements of evidence will then be discussed with review and 
analysis of each issue.


Factual Background

Service medical records show injury to the left foot in March 
1983.  There were x-ray studies for possible fracture, and 
the studies of the left foot were normal.  The assessment was 
first degree strain interosseous muscles of the left foot.  

In July 1987 the veteran complained of pain the shins, right 
and left.  The assessment was bilateral shin splints.  In 
June 1988 he was seen for complaints of shin splints, right 
and left legs.  X-ray studies, to rule out stress fracture, 
noted a question of callous building.  Radiology consultation 
later in June noted possible subtle callous formation in the 
right proximal fibula and questionable irregularity of the 
left proximal fibula.  Follow-up in July 1988 showed an 
assessment of shin splints.  He was given a physical profile 
for 3 weeks.  A bone scan in 1988 concluded that the veteran 
had markedly abnormal limited bone scan compatible with 
severe stress reactions bordering on a stress fracture in the 
right mid tibia as well as the left mid forefoot.  The 
profile was extended for 2 weeks in August 1988.  With the 
veteran's continuing complaints, follow-up in October 1988 
resulted in an assessment of stress fracture mid right tibia, 
and left forefoot.

Periodic physical examination in April 1989 noted history of 
shin splints in 1988, confirmed by bone scan, NCNS (no 
complaints no symptoms).

Audiometry studies in 1990 showed decreased hearing acuity in 
the left ear.

In March 1991 the veteran had complaints of pain in both 
knees, with numbness in the right leg when running the 
pertinent assessment was shin splints secondary to gastro 
(indecipherable word).  He was profiled for 2 weeks for the 
knees.

Audiology studies in May and June 1992 again reflected 
decreased high frequency hearing acuity in the left ear, with 
no measured frequency below 4 thousand hertz showing more 
that a 20 decibel loss at more than one frequency.  At 4 
thousand hertz, the decibel loss varied from 45 to 55.

The veteran filed a claim for disability benefits in 
September 1992.  By rating action in October 1992, service 
connection was granted for residuals of a comminuted fracture 
of the proximal phalanx, left thumb, rated noncompensable; 
residuals of a stress fracture of the right tibia, with shin 
splints, rated noncompensable; residuals of a stress fracture 
of the left mid-forefoot, rated noncompensable; chronic shin 
splints, left leg, rated noncompensable; residuals of a 
fracture of the proximal phalanx, right middle finger, with 
exostosis and numbness, rated noncompensable; and defective 
hearing, left ear, rated noncompensable.

In hearing testimony in November 1995, the veteran reported 
that he had always had shin splints since basic training.  He 
would be put on profile and when off profile he would run 6 
miles cross country and the shin splints would get bad and he 
would go back on profile, Transcript (T.) p. 17.  In service 
he was also found to have a stress fractures of both legs.  
Currently as a mechanic, standing on concrete 10 hours a day, 
he indicated his shins and ankles get painful.  He also 
reported that the right was worse than the left, and that he 
would be going to see a podiatrist on "Monday,"  T. pp. 18 
and 19.  In regard to his hearing loss in the left ear, the 
best way to explain it was that he "can't hear too good."  
He could not hear against background noise, and he had 
problems with women's voices and with phone calls, T. pp. 19 
and 20.

During the November 1995 hearing the veteran also noted 
problems with the left forefoot.  He said it was not as bad 
as the right but occasionally if he stepped on it wrong it 
bothered him.  He also stated that it didn't hurt or bother 
him that much.  When it did bother him it was tender and it 
might swell a little but with weight off of it the problem 
would resolve in a week, T. pp. 23 and 24.  The veteran was 
informed that it was important that if he were examined on 
Monday, that any report of examination be submitted to the 
VA, and he responded in the affirmative. T. p. 27

Per the May 1997 remand, the veteran was contacted by letter 
in May 1997, and asked to provide the dates and places of 
treatment since service and to submit any treatment reports 
or doctor's statements.  If he wanted the VA to secure such 
records, he should complete and return enclosed 
authorizations for release of information (VA Form 21-4142).  
There was no response from the veteran.  The Board notes that 
related to the May 1997 remand, the veteran was again 
reminded that he did not have a representative, and 
information concerning appointment of a representative was 
provided in May 1997.

The veteran was provided audiometry evaluation in August 
1997.  Pure tone thresholds in the service-connected left ear 
were 15 decibels at 1 and 2 thousand-hertz, 30 decibels at 3 
thousand hertz, and 80 decibels at 4 thousand hertz.  The 
pure tone threshold average was 38 decibels.  For the non-
service connected right ear, the pure tone thresholds were 20 
decibels or less at 1, 2, and 3 thousand hertz, and 40 
decibels at 4 thousand hertz, for an average of 21 decibels.  
Speech recognition was 96percent in both ears.  

When examined by the VA in August 1997, the veteran reported 
that in his job he stood on concrete all day and had tingling 
pain on the medial sides of both of his legs and some vague 
pain in his forefoot, particularly when he has been up and 
walking all day.  He also reported a throbbing pain in the 
foot when he has been very active, and having to elevate the 
foot at the end of the day.  

Examination of both tibias showed no deformities and no 
swelling.  There was some minimal tenderness bilaterally 
along the medial tibial shafts and none on the lateral tibial 
shafts.  The left foot was examined and there were no 
deformities, tenderness, or swelling "whatsoever."  
Neurological evaluation showed the left foot to be well 
perfused with good pulses and normal capillary refill.  

X-ray studies in August 1997 revealed normal tibia and fibula 
bilaterally.  The left foot was also found to be normal.  

The pertinent examination diagnoses were history of bilateral 
shin splints, both tibias, with minimal residuals now; and 
history of stress reaction, left forefoot without any 
residuals now.  It was noted that range of motion loss for 
shin splints and left forefoot and particularly for the 
residuals of tibial fractures were not feasible or practical.  


Right Tibia, Left Leg

Impairment of the tibia and fibula, malunion, with slight 
knee or ankle disability, warrants a 10 percent evaluation.  
38 C.F.R. § 4.71 Diagnostic Code 5262 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

The diagnostic code numbers appearing opposite the listed 
ratable disabilities are arbitrary numbers for the purpose of 
showing the basis of the evaluation assigned and for 
statistical analysis in the Department of Veterans Affairs, 
and as will be observed, extend from 5000 to a possible 9999. 
Great care will be exercised in the selection of the 
applicable code number and in its citation on the rating 
sheet. No other numbers than these listed or hereafter 
furnished are to be employed for rating purposes, with an 
exception as described in this section, as to unlisted 
conditions. When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" as follows: The 
first 2 digits will be selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved; the last 2 digits will be "99" for all 
unlisted conditions.  This procedure will facilitate a close 
check of new and unlisted conditions, rated by analogy. In 
the selection of code numbers, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined. With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
Thus, rheumatoid (atrophic) arthritis rated as ankylosis of 
the lumbar spine should be coded "5002-5289." In this way, 
the exact source of each rating can be easily identified. In 
the citation of disabilities on rating sheets, the diagnostic 
terminology will be that of the medical examiner, with no 
attempt to translate the terms into schedule nomenclature. 
Residuals of diseases or therapeutic procedures will not be 
cited without reference to the basic disease.  38 C.F.R. 
§ 4.27 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Disability of the anterior muscles of the leg, Group XII, 
slight, warrants a noncompensable rating.  When the 
impairment is moderate, a 10 percent rating is assigned.  
38 C.F.R. § 4.73 Diagnostic Code 5312 (1999).


Analysis

The veteran's bilateral shin splints were a problem in 1987 
and 1988, and received thorough evaluation, including a bone 
scan.  The problem was essentially treated by physical 
profile restricting the veteran's activities.  It is noted 
that the bone scan noted a severe stress reaction 
"bordering" on stress fracture in the right mid tibia.  
Thus, the October 1988 diagnosis of "stress fracture" of 
the right mid tibia was not an exact reflection of the bone 
scan findings.  The shin splints resolved by 1989 as 
documented in the April 1989 examination when the veteran had 
no complaints and no symptoms.  The next assessment of shin 
splints was in March 1991, when the veteran had bilateral 
knee complaints, and numbness in the right leg when running.  
Medical records for 1992 do not reflect any right tibia or 
shin splint treatment.  Overall, the record does not reflect 
significant right tibia or shin splint problems for the 
veteran at the time of his release from service.  

While there is no specific rating code for the service-
connected right mid tibia disorder or shin splints, they have 
been rated by analogy to impairment of the tibia and fibula, 
and muscle injury to the anterior muscles of the leg.  The 
Board finds that the functions affected, anatomical 
localization, and symptomatology are closely analogous to the 
rating codes used, and are appropriate.  

Since service, although the veteran has complained of painful 
shins on standing all day, he has not provided any records of 
medical treatment for the right tibia or shin splints.  He 
was advised to do so in the November 1995 hearing and again 
in May 1997.  The veteran did not respond to the RO's request 
for additional medical information, and the Board has 
proceeded on the basis of the evidence of record as there is 
no indication that there are additional records which can be 
obtained without the veterans cooperation.  The duty to 
assist is not a one-way street.  The veteran cannot passively 
wait when he may or should have information that is essential 
in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 406 (1991).  There is no record of right tibia or 
bilateral shin splint disability that would warrant a 
compensable evaluation from 1992 up to the VA examination in 
1997.  Specifically, the subjective complaints are not 
supported by objective findings.

The VA examination in August 1997 showed minimal tenderness 
bilaterally along the medial tibial shafts.  Otherwise the 
examination, including x-ray studies, was negative.  No 
fracture of the right mid tibia was shown.  Noteworthy is the 
diagnosis of "history" of bilateral shin splints, with 
"minimal" residuals.  No knee or ankle impairment 
associated with the right tibia or shin splints was found.  
Even rating the shin splints on muscle disability, which 
would be a stretch on this record, would not provide a basis 
for a compensable evaluation as there are no objective 
findings demonstrated that remotely approach moderate 
disability.  

While the veteran has complained of problems with his shin 
splints and right leg, as noted above, he has not provided 
any evidence of treatment for those problems, nor has he 
provided any objective evidence that a right tibia or 
bilateral shin splint problem is productive of any functional 
impairment, such as lost time from work or curtailment of 
activity.  And in fact he has not argued this.  The examiner 
in 1997 essentially found no functional loss by way of the 
diagnosis of "history" of shin splints, and minimal 
residuals now.  The only residual noted on examination was 
the minimal tenderness of the medial tibial shafts.  The 
Board can find no basis for a compensable evaluation for 
residuals of a stress fracture of the right tibia, with shin 
splints, or chronic shin splints, left leg.  Given the above 
fundamental facts, the benefit of the doubt doctrine is not 
for application because the overwhelming weight of the 
evidence is against the claim.


Left Forefoot

The service-connected residuals of a stress fracture of the 
left mid-forefoot are rated on the basis of foot injury, and 
moderate foot injury warrants a 10 percent evaluation.  A 
zero percent evaluation is assigned when the requirements for 
a compensable evaluation are not met.  There is no record of 
any left foot problems for the veteran from 1989 to 1992.  
Additionally the veteran has not provided any objective 
evidence of any left foot impairment after service.  The VA 
examination in August 1997 did not reveal any objective left 
foot disability, including x-ray study of the left foot, and 
the veteran himself is not qualified to ascertain the degree 
of disability.  The Board can find no basis for a compensable 
evaluation for residuals of a stress fracture of the left 
mid-forefoot.  Given the above fundamental facts, the benefit 
of the doubt doctrine is not for application because the 
overwhelming weight of the evidence is against the claim.


Hearing Loss, Left Ear

The amended portion of the Schedule for Rating Disabilities 
pertaining to the ear, effective in June 1999, does not 
affect the evaluation of the veteran's defective hearing in 
the left ear.  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 per cent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  
To evaluate the degree of disability for defective hearing, 
the revised rating schedule establishes 11 auditory acuity 
levels from level I for essentially normal acuity through 
level XI for profound deafness.  In situations where service 
connection has been granted only for defective hearing 
involving one ear, and veteran does not have total deafness 
in both ears, the hearing acuity of the non-service connected 
ear is assigned a Roman Numeral designation of I.  38 C.F.R. 
§ 3.383, 4.85, Table VI, Diagnostic Codes 6100 to 6101 
(1999).

Whatever the veteran's hearing complaints, rating service-
connected defective hearing is essentially mechanical, 
matching the percent of discrimination and average pure tone 
decibel loss found on official examination, to Table VI in 
the rating code.  Here, the audiology findings in service are 
compatible with the August 1997 examination, and for the left 
ear, the 1997 findings of 96 percent discrimination and 38 
decibel average loss compute to a literal designation of 
Roman Numeral I.  The non-service connected right ear is also 
assigned a designation of Roman Numeral I, and level I 
hearing in both ears warrants a noncompensable rating.  An 
increased rating for left ear hearing loss is not in order.  
Given the above fundamental facts, the benefit of the doubt 
doctrine is not for application because the overwhelming 
weight of the evidence is against the claim.


ORDER

A compensable evaluation for residuals of a stress fracture 
of the right tibia, with shin splints is denied

A compensable evaluation for residuals of a stress fracture 
of the left mid-forefoot is denied.

A compensable evaluation for chronic shin splints, left leg 
is denied.

A compensable evaluation for defective hearing, left ear, is 
denied.


REMAND

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40, and 4.45 (1996) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran 
injured his left thumb and the long finger of the right hand 
in service, and he was service connected for these 
disabilities in 1992.  In the May 1997 remand, it was 
requested that on examination of the thumb and right middle 
finger, rated on the basis of limitation of motion, that the 
examiner should comment on the functional limitations, if 
any, in light of the provisions of 38 C.F.R. §§ 4.40, 4.55.  
The examiner in August 1997 failed to do so.  This failure to 
fully comply with the Board's instructions is unacceptable, 
as the Court recently held in Stegall v. West, 11 268 (1998) 
that:

...a remand by this Court or by the Board confers on 
the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  We 
hold further that a remand by this court or the 
Board imposes upon the Secretary of [VA] a con 
concomitant duty to ensure compliance with the 
terms of the remand....Finally, we hold also that 
where, as here, the remand orders of the Board or 
this court are not complied with, the Board itself 
errs in failing to ensure compliance....The Court 
takes this opportunity to remind the Secretary that 
he holdings of this decision are precedent to be 
followed in all cases presently in remand status.

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  The appellant has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  Following the above, the RO should 
contact VA physician, P. Stull, and 
request that he review the August 26, 
1997, examination, and any additional 
evidence added to the record, and 
determine whether he can at this point in 
time provide an opinion, complete with 
rationale, as to the degree of functional 
impairment for the left thumb and right 
middle finger due to pain.  If Dr. Stull 
is not available, or unable to provide 
such an opinion based on the record, 
another examination of the veteran's left 
thumb and right middle finger should be 
performed by an appropriate specialist.  
All necessary special studies and tests 
are to be accomplished.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the service connected 
disabilities in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.55.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals







